          Case 2:19-cv-02461-WBS-KJN Document 20 Filed 07/17/20 Page 1 of 13


1    RANDY J. RISNER
     Interim City Attorney, SBN 172552
2    BY: KATELYN M. KNIGHT
     Deputy City Attorney, SBN 264573
3
     CITY OF VALLEJO, City Hall
4    555 Santa Clara Street, 3rd Floor
     Vallejo, CA 94590
5    Tel: (707) 648-4545
     Fax: (707) 648-4687
6    Email: katelyn.knight@cityofvallejo.net
7    Richard W. Osman, State Bar No. 167993
     Sheila D. Crawford, State Bar No. 278292
8    BERTRAND, FOX, ELLIOT, OSMAN & WENZEL
     The Waterfront Building
9
     2749 Hyde Street
10   San Francisco, California 94109
     Telephone: (415) 353-0999
11   Facsimile: (415) 353-0990
     Email: rosman@bfesf.com
12           scrawford@bfesf.com
13   Attorneys for Defendant
     CITY OF VALLEJO, JEROME BAUTISTA,
14   KEVIN BARRETO, and JARRETT TONN
15

16                            UNITED STATES DISTRICT COURT

17                           EASTERN DISTRICT OF CALIFORNIA

18   JOSE VILLALOBOS                         Case No. 2:19-cv-02461-WBS-KJN

19         Plaintiff,                        DEFENDANTS CITY OF VALLEJO, JEROME
                                             BAUTISTA, KEVIN BARRETO, AND JARRETT
20   v.                                      TONN’S ANSWER TO PLAINTIFF’S FIRST
21                                           AMENDED COMPLAINT
     CITY OF VALLEJO; and DOES 1-10,
22
           Defendants.
23

24

25

26

27

28

     DEFENDANTS CITY OF VALLEJO, JEROME BAUTISTA, KEVIN BARRETO, AND JARRETT TONN’S
     ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
     Case No.: 2:19-cv-02461-WBS-KJN Villalobos v. City of Vallejo
          Case 2:19-cv-02461-WBS-KJN Document 20 Filed 07/17/20 Page 2 of 13


1          Defendants CITY OF VALLEJO, JEROME BAUTISTA, KEVIN BARRETO, and

2    JARRETT TONN hereby demand a jury trial in the above-captioned matter

3    and answer plaintiff JOSE VILLALOBOS’ first amended complaint filed on

4    June 17, 2020 as follows:

5                   ANSWER TO ALLEGATIONS ENTITLED “INTRODUCTION”

6    1.    Paragraph 1 does not call for an admission or denial. To the

7    extent any allegations in this paragraph can be construed as calling

8    for an admission or denial, these answering defendants deny each and

9    every such allegation within this paragraph.
10   2.    Answering paragraph 2, these answering defendants admit that the
11   circumstances and events giving rise to this action occurred on
12   November 4, 2019. Answering defendants further admit that undercover
13   police officers contacted plaintiff near the entrance to the men’s
14   bathroom at the St. Catherine of Siena Catholic Church in the City of
15   Vallejo. Answering defendants further admit that police officers
16   believed plaintiff matched the description of the subject of a
17   criminal investigation. Answering defendants lack sufficient
18   information to enable them to admit or deny the remaining allegations
19   contained in this paragraph, and on that basis deny each and every
20   remaining allegation.

21   3.    Answering paragraph 3, this paragraph details plaintiff’s claims

22   and his requested relief, and does not contain allegations that call

23   for an admission or denial.

24   4.    Answering paragraph 4, this paragraph does not call for an

25   admission or denial. To the extent any allegations in this paragraph

26   can be construed as calling for an admission or denial, these

27   answering defendants deny each and every such allegation within this

28   paragraph.
                                              1
     DEFENDANTS CITY OF VALLEJO, JEROME BAUTISTA, KEVIN BARRETO, AND JARRETT TONN’S
     ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
     Case No.: 2:19-cv-02461-WBS-KJN Villalobos v. City of Vallejo
          Case 2:19-cv-02461-WBS-KJN Document 20 Filed 07/17/20 Page 3 of 13


1                      ANSWER TO ALLEGATIONS ENTITLED “PARTIES”

2    5.    Answering paragraph 5, these answering defendants admit that the

3    circumstances and events giving rise to this action occurred in the

4    City of Vallejo. Answering defendants lack sufficient information to

5    enable them to admit or deny the remaining allegation contained in

6    this paragraph, and on that basis deny the remaining allegation.

7    6.    Answering paragraph 6, these answering defendants lack sufficient

8    information to enable them to admit or deny the allegations contained

9    in this paragraph, and on that basis deny each and every allegation
10   within this paragraph.
11   7.    Answering paragraph 7, these answering defendants admit that
12   defendants JEROME BAUTISTA, KEVIN BARRETO, and JARRETT TONN were
13   employees of the CITY OF VALLEJO at the time of the incident.
14   Answering defendants further admit that defendants JEROME BAUTISTA,
15   KEVIN BARRETO, and JARRETT TONN were acting within the course and
16   scope of their duties at the time of the incident. Answering
17   defendants deny that defendants JEROME BAUTISTA, KEVIN BARRETO, and
18   JARRETT TONN proximately caused plaintiff’s injuries. Answering
19   defendants further deny that the fictitiously named defendants
20   proximately caused plaintiff’s injuries. Answering defendants lack

21   sufficient information to enable them to admit or deny the remaining

22   allegations contained in this paragraph, and on that basis deny each

23   and every remaining allegation within this paragraph.

24   8.    Answering paragraph 8, these answering defendants admit the CITY

25   OF VALLEJO is a duly organized public entity, existing under the laws

26   of the State of California. Answering defendants further admit that

27   the CITY OF VALLEJO is a chartered subdivision of the State of

28   California. Answering defendants further admit that defendants JEROME
                                              2
     DEFENDANTS CITY OF VALLEJO, JEROME BAUTISTA, KEVIN BARRETO, AND JARRETT TONN’S
     ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
     Case No.: 2:19-cv-02461-WBS-KJN Villalobos v. City of Vallejo
           Case 2:19-cv-02461-WBS-KJN Document 20 Filed 07/17/20 Page 4 of 13


1    BAUTISTA, KEVIN BARRETO, and JARRETT TONN were employed by the CITY OF

2    VALLEJO at the time of the incident. Answering defendants deny that

3    CITY OF VALLEJO is responsible for plaintiff’s injuries under any

4    theory of liability. Answering defendants lack sufficient information

5    to enable them to admit or deny the remaining allegations contained in

6    this paragraph, and on that basis deny each and every remaining

7    allegation within this paragraph.

8    9.     Answering paragraph 9, these answering defendants lack sufficient

9    information to enable them to admit or deny the allegations contained
10   in this paragraph, and on that basis deny each and every allegation
11   within this paragraph.
12   10.    Answering paragraph 10, these answering defendants deny that each
13   of the fictitiously-named defendants is responsible in some manner for
14   the conduct and liabilities alleged in plaintiff’s first amended
15   complaint. The remainder of the paragraph does not call for an
16   admission or denial. To the extent any remaining allegations in this
17   paragraph can be construed as calling for an admission or denial,
18   these answering defendants deny each and every such allegation within
19   this paragraph.
20   11.    Answering paragraph 11, these answering defendants deny that

21   defendants JEROME BAUTISTA, KEVIN BARRETO, and JARRETT TONN are liable

22   for plaintiff’s injuries. These answering defendants further deny that

23   the fictitiously named defendants are liable for plaintiff’s injuries.

24   The remainder of the paragraph does not call for an admission or

25   denial. To the extent any remaining allegations in this paragraph can

26   be construed as calling for an admission or denial, these answering

27   defendants deny each and every such allegation within this paragraph.

28   //
                                              3
     DEFENDANTS CITY OF VALLEJO, JEROME BAUTISTA, KEVIN BARRETO, AND JARRETT TONN’S
     ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
     Case No.: 2:19-cv-02461-WBS-KJN Villalobos v. City of Vallejo
           Case 2:19-cv-02461-WBS-KJN Document 20 Filed 07/17/20 Page 5 of 13


1              ANSWER TO ALLEGATIONS ENTITLED “JURISDICTION AND VENUE”

2    12.    Answering paragraphs 12 and 13, these answering defendants do not

3    dispute jurisdiction, and further admit the incidents, events, and

4    occurrences giving rise to this action occurred in the City of

5    Vallejo, California. These answering defendants deny that any actions

6    or omissions by defendants give rise to liability.

7                            ANSWER TO ALLEGATIONS ENTITLED
                        “FACTS COMMON TO ALL CLAIMS FOR RELIEF”
8

9    13.    Paragraph 14 does not call for an admission or denial and

10   therefore, these answering defendants do not admit or deny the

11   allegations within this paragraph.

12   14.    Answering paragraph 15, these answering defendants admit that the

13   circumstances and events giving rise to this action occurred on

14   November 4, 2019. Answering defendants further admit that the St.

15   Catherine of Siena Catholic Church is located at 3450 Tennessee St,

16   Vallejo, CA 94591. Answering defendants lack sufficient information to

17   enable them to admit or deny the remaining allegations contained in

18   this paragraph, and on that basis deny each and every remaining

19   allegation within this paragraph.

20   15.    Answering paragraph 16, these answering defendants admit that

21   plaintiff was observed walking into the bathroom at St. Catherine of

22   Siena Catholic Church. Answering defendants lack sufficient

23   information to enable them to admit or deny the remaining allegations

24   contained in this paragraph, and on that basis deny each and every

25   remaining allegation within this paragraph.

26   16.    Answering paragraph 17, these answering defendants admit that

27   officers made contact with plaintiff at or near the entrance to the

28   men’s bathroom inside the church. Answering defendants further admit
                                              4
     DEFENDANTS CITY OF VALLEJO, JEROME BAUTISTA, KEVIN BARRETO, AND JARRETT TONN’S
     ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
     Case No.: 2:19-cv-02461-WBS-KJN Villalobos v. City of Vallejo
           Case 2:19-cv-02461-WBS-KJN Document 20 Filed 07/17/20 Page 6 of 13


1    that the police officers were not in full police uniform. Answering

2    defendants deny that the police officers targeted plaintiff because

3    they thought he was another person. Answering defendants lack

4    sufficient information to enable them to admit or deny the remaining

5    allegation contained in this paragraph, and on that basis deny the

6    remaining allegation within this paragraph.

7    17.    Answering paragraph 18, these answering defendants admit that

8    plaintiff was physically restrained by police officers, which included

9    gaining control of plaintiff’s wrists and taking him to the ground.
10   Answering defendants deny that plaintiff was “caught entirely by
11   surprise.” Answering defendants further deny that officers struck
12   plaintiff in the cheek. Answering defendants lack sufficient
13   information to enable them to admit or deny the remaining allegations
14   contained in this paragraph, and on that basis deny each and every
15   remaining allegation within this paragraph.
16   18.    Answering paragraph 19, these answering defendants deny that
17   plaintiff told the officers “I don’t have any money!” Answering
18   defendants further deny that plaintiff told officers he recently had
19   surgery on his shoulder. The remaining allegations in this paragraph
20   do not call for an admission or denial. To the extent any remaining

21   allegations in this paragraph can be construed as calling for an

22   admission or denial, these answering defendants deny each and every

23   such allegation within this paragraph.

24   19.    Answering paragraph 20, these answering defendants lack

25   sufficient information to enable them to admit or deny the allegation

26   contained in this paragraph, and on that basis deny said allegation.

27   20.    Answering paragraph 21, these answering defendants admit that

28   plaintiff presented a tort claim to the CITY OF VALLEJO on April 26,
                                              5
     DEFENDANTS CITY OF VALLEJO, JEROME BAUTISTA, KEVIN BARRETO, AND JARRETT TONN’S
     ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
     Case No.: 2:19-cv-02461-WBS-KJN Villalobos v. City of Vallejo
           Case 2:19-cv-02461-WBS-KJN Document 20 Filed 07/17/20 Page 7 of 13


1    2019. Answering defendants further admit that the CITY OF VALLEJO

2    acknowledged receipt of the       tort claim on April 30. Answering

3    defendants further admit that the CITY OF VALLEJO did not provide

4    written notice rejecting the tort claim. The remainder of the

5    paragraph contains legal conclusions that do not call for an admission

6    or denial. To the extent any remaining allegations in this paragraph

7    can be construed as calling for an admission or denial, these

8    answering defendants deny each and every such allegation within this

9    paragraph.
10             ANSWER TO ALLEGATIONS ENTITLED “FIRST CLAIM FOR RELIEF”

11   21.    Answering paragraph 22, this paragraph does not contain

12   allegations that call for an admission or denial.

13   22.    Answering paragraphs 23 through 26, these answering defendants

14   deny all allegations contained within these paragraphs.

15   23.    Answering paragraph 27, this paragraph details plaintiff’s

16   requested relief and does not contain allegations that call for an

17   admission or denial.

18            ANSWER TO ALLEGATIONS ENTITLED “SECOND CLAIM FOR RELIEF”

19   24.    Answering paragraph 28, this paragraph does not contain
20   allegations that call for an admission or denial.

21   25.    Answering paragraphs 29 through 31, these answering defendants

22   deny all allegations contained within these paragraphs.

23   26.    Answering paragraph 32, this paragraph contains legal conclusions

24   that do not call for an admission or denial. To the extent any

25   allegations in this paragraph can be construed as calling for an

26   admission or denial, these answering defendants deny each and every

27   such allegation within this paragraph.

28   27.    Answering paragraph 33, this paragraph details plaintiff’s
                                              6
     DEFENDANTS CITY OF VALLEJO, JEROME BAUTISTA, KEVIN BARRETO, AND JARRETT TONN’S
     ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
     Case No.: 2:19-cv-02461-WBS-KJN Villalobos v. City of Vallejo
           Case 2:19-cv-02461-WBS-KJN Document 20 Filed 07/17/20 Page 8 of 13


1    requested relief and does not contain allegations that call for an

2    admission or denial.

3              ANSWER TO ALLEGATIONS ENTITLED “THIRD CLAIM FOR RELIEF”

4    28.    Answering paragraph 34 this paragraph does not contain

5    allegations that call for an admission or denial.

6    29.    Answering paragraph 35, this paragraph contains legal conclusions

7    that do not call for an admission or denial. To the extent any

8    allegations in this paragraph can be construed as calling for an

9    admission or denial, these answering defendants deny each and every
10   such allegation within this paragraph.
11   30.    Answering paragraphs 36 through 40, these answering defendants
12   deny all allegations contained within these paragraphs.
13   31.    Answering paragraph 41, this paragraph contains legal conclusions
14   that do not call for an admission or denial. To the extent any
15   allegations in this paragraph can be construed as calling for an
16   admission or denial, these answering defendants deny each and every
17   such allegation within this paragraph.
18   32.    Answering paragraph 42, this paragraph details plaintiff’s
19   requested relief and does not contain allegations that call for an
20   admission or denial.

21            ANSWER TO ALLEGATIONS ENTITLED “FOURTH CLAIM FOR RELIEF”

22   33.    Answering paragraph 43 this paragraph does not contain

23   allegations that call for an admission or denial.

24   34.    Answering paragraph 44, this paragraph contains legal conclusions

25   that do not call for an admission or denial. To the extent any

26   allegations in this paragraph can be construed as calling for an

27   admission or denial, these answering defendants deny each and every

28   such allegation within this paragraph.
                                              7
     DEFENDANTS CITY OF VALLEJO, JEROME BAUTISTA, KEVIN BARRETO, AND JARRETT TONN’S
     ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
     Case No.: 2:19-cv-02461-WBS-KJN Villalobos v. City of Vallejo
           Case 2:19-cv-02461-WBS-KJN Document 20 Filed 07/17/20 Page 9 of 13


1    35.    Answering paragraphs 45 through 48, these answering defendants

2    deny all allegations contained within these paragraphs.

3    36.    Answering paragraph 49, this paragraph contains legal conclusions

4    that do not call for an admission or denial. To the extent any

5    allegations in this paragraph can be construed as calling for an

6    admission or denial, these answering defendants deny each and every

7    such allegation within this paragraph.

8    37.    Answering paragraph 50, this paragraph details plaintiff’s

9    requested relief and does not contain allegations that call for an
10   admission or denial.
11                                 AFFIRMATIVE DEFENSES

12                              FIRST AFFIRMATIVE DEFENSE

13          Plaintiff’s first amended complaint fails to state facts

14   sufficient to constitute a cause of action against these answering

15   defendants.

16                              SECOND AFFIRMATIVE DEFENSE

17          Plaintiff’s claims are barred by the doctrines of laches,

18   estoppel and waiver, and by all applicable federal and state statutes

19   of limitation.
20                              THIRD AFFIRMATIVE DEFENSE

21          Defendants and/or its employees, agents, or officers at all times

22   referred to in plaintiff’s first amended complaint acted in complete

23   good faith and reasonably within the meaning of all federal and state

24   statutes, doctrines and judicial authorities.

25                              FOURTH AFFIRMATIVE DEFENSE

26          Defendants are immune from liability under the federal doctrine

27   of qualified good faith immunity as set forth in Malley v. Briggs, 475

28   U.S. 335 (1986), Harlow v. Fitzgerald, 457 U.S. 800 (1982), Anderson
                                              8
     DEFENDANTS CITY OF VALLEJO, JEROME BAUTISTA, KEVIN BARRETO, AND JARRETT TONN’S
     ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
     Case No.: 2:19-cv-02461-WBS-KJN Villalobos v. City of Vallejo
         Case 2:19-cv-02461-WBS-KJN Document 20 Filed 07/17/20 Page 10 of 13


1    v. Creighton, 107 S.Ct. 3034 (1987) and other applicable statutory and

2    judicial authorities.

3                               FIFTH AFFIRMATIVE DEFENSE

4          Plaintiff has failed to sufficiently allege a cause of action on

5    any federal claim for relief.        Plaintiff has been denied no federally

6    protected civil right without due process of law, since due process

7    exists in the form of adequate remedies at law.

8                               SIXTH AFFIRMATIVE DEFENSE

9          Plaintiff’s first amended complaint fails to state a claim for
10   any constitutional violation under 42 U.S.C. Section 1983 against
11   these answering defendants.
12                             SEVENTH AFFIRMATIVE DEFENSE

13         Defendants’ alleged acts were reasonable under the doctrine set

14   forth in Graham v. Connor, 108 S.Ct. 1865 (1989) and all other

15   applicable federal and state judicial authorities.

16                             EIGHTH AFFIRMATIVE DEFENSE

17         Defendants are immune from liability pursuant to California

18   Government Code Section 815.6, as all acts and/or omissions complained

19   of by plaintiff were reasonable and/or exercised with reasonable
20   diligence within the meaning of said statute.

21                              NINTH AFFIRMATIVE DEFENSE

22         Defendants are immune from liability under California Penal Code

23   Section 847 since, at the time of the subject incident, defendants had

24   reasonable cause to believe that any attempted arrest/detention was

25   lawful.

26                              TENTH AFFIRMATIVE DEFENSE

27         Defendants are immune from liability pursuant to California

28   Government Code Section 820.2, as all acts and/or omissions complained
                                              9
     DEFENDANTS CITY OF VALLEJO, JEROME BAUTISTA, KEVIN BARRETO, AND JARRETT TONN’S
     ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
     Case No.: 2:19-cv-02461-WBS-KJN Villalobos v. City of Vallejo
         Case 2:19-cv-02461-WBS-KJN Document 20 Filed 07/17/20 Page 11 of 13


1    of by plaintiff were discretionary acts within the meaning of said

2    statute.

3                             ELEVENTH AFFIRMATIVE DEFENSE

4          Plaintiff voluntarily assumed the risk of injuries and damages

5    arising out of the subject incident and said assumption of risk acts

6    as a complete bar to any recovery in this matter.

7                              TWELFTH AFFIRMATIVE DEFENSE

8          Plaintiff’s alleged injuries and damages are barred to the extent

9    that they exceed the scope of his public entity claim(s) filed with
10   the City of Vacaville.
11                           THIRTEENTH AFFIRMATIVE DEFENSE

12         Defendants are immune from liability pursuant to California Penal

13   Code Sections 833, 833.5, 834a, 835, 835a, 836, 836.5 and 840 for any

14   police conduct/action relating to the incident complained of by

15   plaintiff.

16                           FOURTEENTH AFFIRMATIVE DEFENSE

17         Defendants are immune from liability pursuant to California

18   Government Code Sections 820.4 and 820.6, as its employees, agents, or

19   officers exercised due care in the execution and enforcement of the
20   law relative to plaintiff and/or is immune for invalid or inapplicable

21   enactments.

22                           FIFTEENTH AFFIRMATIVE DEFENSE

23         As a separate, distinct affirmative defense to the first amended

24   complaint, defendants allege that plaintiff posed a direct threat to

25   the health and safety of others and/or himself.

26                           SIXTEENTH AFFIRMATIVE DEFENSE

27         Defendants are immune from liability under California Government

28   Code Sections 850, 850.2, 850.4, and 850.8 for injury caused by
                                              10
     DEFENDANTS CITY OF VALLEJO, JEROME BAUTISTA, KEVIN BARRETO, AND JARRETT TONN’S
     ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
     Case No.: 2:19-cv-02461-WBS-KJN Villalobos v. City of Vallejo
         Case 2:19-cv-02461-WBS-KJN Document 20 Filed 07/17/20 Page 12 of 13


1    transport or failure to transport to a medical facility.

2                           SEVENTEENTH AFFIRMATIVE DEFENSE

3          As a separate, distinct affirmative defense to the first amended

4    complaint, defendants assert that punitive damages are not recoverable

5    against the CITY.

6                            EIGHTEENTH AFFIRMATIVE DEFENSE

7          Plaintiff was careless and negligent in and about the matters

8    alleged in said first amended complaint, and said carelessness and

9    negligence on plaintiff’s part proximately and concurrently
10   contributed to his injuries or damages, if any there were.
11                           NINETEENTH AFFIRMATIVE DEFENSE

12         Plaintiff failed and neglected to use reasonable care to protect

13   himself and to minimize and mitigate the losses and damages complained

14   of, if any there were.

15                           TWENTIETH AFFIRMATIVE DEFENSE

16         The losses and damages complained of by plaintiff were caused by

17   the negligent acts or omissions of persons other than these answering

18   defendants, which negligence either is imputed to Plaintiff or

19   comparatively reduces the negligence and liability, if any exists, of
20   the these answering defendants.

21                          TWENTY-FIRST AFFIRMATIVE DEFENSE

22         The fault of persons other than these answering defendants

23   contributed to and proximately caused the occurrence described in the

24   first amended complaint herein; and that under the principles

25   formulated in the case of American Motorcycle Association v. Superior

26   Court (1978) 20 Cal.3d 578, these answering defendants pray that the

27   percentage of such contribution be established by special verdict or

28   other procedure, and that these answering defendants’ ultimate
                                              11
     DEFENDANTS CITY OF VALLEJO, JEROME BAUTISTA, KEVIN BARRETO, AND JARRETT TONN’S
     ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
     Case No.: 2:19-cv-02461-WBS-KJN Villalobos v. City of Vallejo
         Case 2:19-cv-02461-WBS-KJN Document 20 Filed 07/17/20 Page 13 of 13


1    liability be reduced to the extent of such contribution.

2                          TWENTY-SECOND AFFIRMATIVE DEFENSE

3           Defendants allege that because the first amended complaint is

4    couched in conclusory terms, these answering defendants cannot fully

5    anticipate all affirmative defenses that may be applicable to this

6    action.      Accordingly, the right to assert additional affirmative

7    defenses, if and to the extent that such affirmative defenses are

8    applicable, is hereby reserved.

9                                    PRAYER FOR RELIEF
10          WHEREFORE defendants CITY OF VALLEJO, JEROME BAUTISTA, KEVIN

11   BARRETO, and JARRETT TONN pray that:

12          1.     Plaintiff take nothing by reason of his first amended

13   complaint;

14          2.     Defendants be awarded their costs of suit incurred herein

15   and their attorneys’ fees pursuant to 42 U.S.C. Section 1988 and all

16   other applicable federal and state statutes and judicial authorities;

17   and,

18          3.     Defendants be granted such further relief as the Court deems

19   proper.
20

21   Dated:      July 17, 2020              BERTRAND, FOX, ELLIOT, OSMAN & WENZEL

22
                                            By: /s/ Richard W. Osman_________
23
                                                Richard W. Osman
24                                              Sheila D. Crawford
                                                Henry B. Bernstein
25                                              Attorneys for Defendants
                                                CITY OF VALLEJO, JEROME BAUTISTA,
26                                              KEVIN BARRETO, and JARRETT TONN
27

28
                                              12
     DEFENDANTS CITY OF VALLEJO, JEROME BAUTISTA, KEVIN BARRETO, AND JARRETT TONN’S
     ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
     Case No.: 2:19-cv-02461-WBS-KJN Villalobos v. City of Vallejo
